     Case 8:20-cv-01486-JLS-DFM Document 14 Filed 11/20/20 Page 1 of 1 Page ID #:42




 1    RACHEL E. KAUFMAN (CAL BAR NO. 259353)
      KAUFMAN P.A.
 2    400 NW 26th Street
 3    Miami, FL 33127
      Telephone: (305) 469-5881
 4    rachel@kaufmanpa.com
 5
      Attorney for Plaintiff and the Class
 6

 7

 8                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10    FRANK WALWORTH, individually on
      behalf of all others similarly situated,
11                                                   Case No. 8:20-cv-01486-JLS-DFM
                          Plaintiffs,
12
             v.                                     PLAINTIFF’S NOTICE OF
13                                                  DISMISSAL
      RUBIO REAL ESTATE SERVICES,
14    INC., a California corporation,
15                        Defendant.
16
            Plaintiff Frank Walworth hereby gives notice of the dismissal of this action
17

18    without prejudice, with each party to bear its own attorneys’ fees and costs.

19    Dated: November 20, 2020               Respectfully submitted,
20
                                             By: /s/ Rachel E. Kaufman
21                                           Rachel E. Kaufman (Cal Bar no. 259353)
22                                           rachel@kaufmanpa.com
                                             KAUFMAN P.A.
23                                           400 NW 26th Street
24                                           Miami, FL 33127
                                             Telephone: (305) 469-5881
25

26                                           Attorney for Plaintiff and the Class
27

28
